DETAILED ACTION
	This Office action is responsive to communication received 06/17/2022 – Amendment.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
	Claims 17-33 and 35-44 remain pending.
Response to Arguments
Applicant’s arguments, see scanned page 4, line 15 through scanned page 6, line 4, filed with the REMARKS received 06/17/2022, with respect to the rejections of the claims under 35 U.S.C. §103 have been fully considered and are persuasive.  However, upon further consideration, new grounds of rejection are being made in view of Lin (US PUBS 2005/0043115), which shows a golf club head comprising first and second pieces, with the second piece including an opening at a top surface which is designated to receive a composite crown insert and wherein the composite crown insert is attached directly to the first and second pieces via adhesive strips. 
FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 17, 18, 22, 24-32 and 35, 37-39 and 41-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hocknell (USPN 6,471,604) in view of Lin (US PUBS 2005/0043115) and Burnett (US PUBS 2006/0116218). 
	As to claim 17, Hocknell shows a golf club head (42), comprising: a front portion (i.e., FIG. 3; adjacent numeral 72), a rear portion (i.e., FIG. 3; adjacent numeral 90), a toe portion (i.e., FIG. 1; adjacent numeral 68), and a heel portion (i.e., FIG. 1; adjacent numeral 60); a first piece made of a first material having a first material density (i.e., FIG. 7; face component 60 serves as a first piece made of a first material having a first density; col. 7, line 60 through col. 8, line 13), the first piece is separately formed and defines at least a portion of the front portion and defines at least a forward portion of the toe portion and the heel portion (i.e., FIG. 7 shows first piece 60 as a separate piece and forming portions of the heel and toe portions); a second piece made of a second material having a second material density (i.e., FIG. 7; aft body 61 serves as the second piece made of a second material having a second density; col. 8, lines 22-43), the second piece is separately formed and defines at least a portion of the rear portion and defines at least a second piece of the toe portion and the heel portion (i.e., FIG. 7 shows second piece 61 as a separate piece and forming portions of the rear and the heel and toe portions); and a weight (i.e., FIG. 7, elements 122a, 122b and 122c collectively define a weight) made of a third material having a third material density greater than both the first material density and the second material density (i.e., col. 10, lines 5-13), the weight is attached to the portion of the rear portion defined by the second piece (i.e., FIG. 14A shows the weight attached to second piece 61); wherein: the first material density is greater than the second material density (i.e., compare the materials for the first piece or face component 60 versus the material for the second piece or aft-body 61; col. 7, line 60 through col. 8, line 43); a moment of inertia of the golf club head about a CG z-axis is between about 2,000 g-cm2 and about 14,000 g-cm2 (i.e., col. 13, lines 11-13); a moment of inertia of the golf club head about a CG x-axis is between about 1,000 g-cm2 and about 10,000 g-cm2 (i.e., Hocknell incorporates United States Application Serial No. 09/796,951 by reference thereto, wherein the ‘951 application discloses TABLE 2 and includes an Ixx value of between 1241 g-cm2 and 2904 g-cm2); and a moment of inertia of the golf club head about a CG y-axis is between about 1,000 g-cm2 and about 10,000 g-cm2 (i.e., col. 13, lines 15-19).  
	Hocknell lacks an explicit disclosure of the second piece comprises an upper opening configured to receive a crown portion made of a composite material; the crown portion is directly secured to both the first piece and the second piece. Lin teaches, in an analogous multi-piece golf club head, a hollow wood-type club head in which a first piece or first body member (10) is made of a first material having a first density and in which a second piece or second body member (22) is made of a second material having a second density, wherein the second piece includes an opening which is covered by a composite crown portion (21).  See FIG. 1 and paragraph [0020] in Lin.  The arrangement in Lin produces a lightweight club head that is easy to manufacture and provides an enlarged sweet spot area.  See paragraphs [0009, 0034] in Lin.  Further, Lin expounds on the relative ease with which the center of gravity may be relocated in view of the manufacturing process involved with pressing, assembling and shaping of the composite and metallic body (20).  See paragraphs [0004, 0005, 0034 and 0035] in Lin.   In view of the publication to Lin, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Hocknell by providing an upper opening in the second piece (61) such that a portion of the crown (62) may be configured to include composite material, with there being a reasonable expectation of success that replacing a portion of the crown material with an insert of lighter density and/or mass would have enabled the club head designer to relocate and/or redistribute club head mass to other areas in order to alter the location of the center of gravity so that the playing characteristics of the club head would have been improved.  Using the teachings of Lin to assemble the club head aft portion in Hocknell as a body member that includes an upper crown opening that is subsequently fitted with a composite material would simply have involved using another common assembly technique for construction of the hollow body wood-type club head.  That claim 17 further requires that the crown portion is “directly secured to both the first piece and the second piece” relates more to the method of making the product.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claims is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP 2113.  Here, Lin obviates construction of a crown portion that is directly secured to the first and second pieces of the club head (i.e., FIGS. 1 and 3).  The end product in Lin provides that the crown portion is directly secured to both the first piece (i.e., the front piece or front portion of the club head) and the second piece (i.e., the rear piece or rear portion of the club head).  
	Hocknell further lacks an explicit disclosure of a CGx location is between about -5.0 mm and about 5.0 mm and a CGy location is between about 30 mm and about 50 mm, as measured from a ground center location.  Burnett teaches, in an analogous two-piece golf club head, a hollow wood-type club head in which a first piece or first body portion (31) is made of a first material having a first density and in which a second piece or second body portion (32) is made of a second material having a second density, wherein the CGx and CGy are arranged to provide a higher launch angle and higher ball speed.  See paragraphs [0058, 0060 and 0079] in Burnett.  See TABLE 1 and FIGS. 1, 2 in Burnett, wherein value CG-ZFC corresponds to the claimed “CGy” and is disclosed as 31.08 mm (Embodiment A) or 30.30 mm (Embodiment B) or 31.12 mm (Embodiment C).  Burnet also discloses value CG-XFC corresponding to the claimed “CGx” and is disclosed as -2.05 mm (Embodiment A) or -0.4 mm (Embodiment B) or -0.88 mm (Embodiment C).  In view of the teachings in Burnett, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Hocknell by locating the CGx to a location between about -5.0 mm and about 5.0 mm and to locate the CGy between about 30 mm and about 50 mm, as measured from a ground center location, with there being a reasonable expectation of success that the shifting of the CG to within these claimed coordinates would have improved the performance of the club head in terms of launch angle and ball speed.  
	As to claim 18, the weight identified in Hocknell as comprising (122a, 122b, 122c) is not explicitly disclosed as being removably attached to the second piece of the golf club head. However, Hocknell does reference that the prior art recognizes removable weight adjustment members (i.e., see col. 3, lines 36-40 and col. 3, line 60 through col. 4, line 2).  In addition, note  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").  Looking at the removable weights in the prior art, the skilled artisan would have gleaned an appreciation for making the weight identified in Hocknell as “removably attached” in order to allow the club head designer to vary the weight distribution of the club head.  As such, the modification of Hocknell to include the weight as being removably attached to the second piece would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention. 
	As to claim 22, in Hocknell, the first material is a metal material (i.e., col. 7, line 60 through col. 8, line 13); and the second material is selected from the group consisting of aluminum and a polymer material (i.e., col. 8, line 22-27).
	As to claim 24, Hocknell does not explicitly disclose that the golf club head has an Ixx value of at least 2,989 g-cm2 and an Izz value that is no less than the Ixx value.  However, with the incorporation by reference in Hocknell of United States Application Serial No. 09/796,951, TABLE 2 may be referenced wherein an Ixx value of between 1241 g-cm2 and 2904 g-cm2 is disclosed and the Izz value is always greater than the Ixx value.  Where the general conditions of a claim are disclosed in the prior art, as is the case here, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.  Here, it would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention to have increased the moment of inertia about the x-axis, as the predictable result of an increase in Ixx would have been a higher resistance to twisting during an off-center impact with a golf ball.  
	As to claim 25, Hocknell does not explicitly disclose the Izz value of the golf club head is at least 5,378 g-cm2.  However, Hocknell discloses a range from 2,800 g-cm2 to about 5,000 g-cm2 (i.e., col. 13, lines 11-13).  Where the general conditions of a claim are disclosed in the prior art, as is the case here, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.  Here, it would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention to have increased the moment of inertia about the z-axis, as the predictable result of an increase in Izz would have been an increase in the stability of the club head at impact. 
	As to claim 26, the first piece in Hocknell has a mass that is at least three times a mass of the second piece.  The first piece (60) may include a mass between 50-110 grams and the second piece (61) may include a mass between 10-60 grams (i.e., col. 12, lines 13-27).  Thus, for example, if the first piece were to have been fashioned with a mass of 110 grams and the second piece includes a mass of 10 grams, the first piece (60) may clearly be fashioned to include a mass that is at least three times the mass of the second piece (61).  
	As to claim 27, the mass of the second piece in Hocknell is no more than 76 g.  The second piece (61) may include a mass between 10-60 grams (i.e., col. 12, lines 13-27). 
	As to claim 28, Lin obviates the use of a carbon-fiber polymer material for use in the crown portion (i.e., paragraph [0020]).  Here, selection of a suitable material or a specific, known composite material based upon the properties of a known composite would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention. See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). 
	As to claim 29, Hocknell shows a sole portion (64); and a sole plate (95) attached to the second piece (61) at the sole portion of the golf club head.
	As to claim 30, the sole plate (95) in Hocknell is made of a non-metallic plastic material (i.e., col. 9, lines 30-33). 
	As to claim 31, Hocknell further shows a hosel (54) extending from the first piece (60).  See FIG. 7. 
	As to claim 32, Hocknell does not explicitly disclose that the CGy location is between about 36.9 mm and about 42.3 mm.  See TABLE 1 and FIGS. 1, 2 in Burnett, wherein value CG-ZFC corresponds to the claimed “CGy” and is disclosed as 31.08 mm (Embodiment A) or 30.30 mm (Embodiment B) or 31.12 mm (Embodiment C).  In Burnett, the CGy is arranged to provide a higher launch angle and higher ball speed.  See paragraphs [0058, 0060 and 0079] in Burnett.  Where the general conditions of a claim are disclosed in the prior art, as is the case here, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.  In view of the teachings in Burnett, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Hocknell by locating the CGy to a location between about 36.9 mm and about 42.3 mm, with there being a reasonable expectation of success that the shifting of the CG to within these claimed coordinates would have improved the performance of the club head in terms of launch angle and ball speed.  
	As to claim 35, Hocknell discloses that at least the weight portion (122a, 122b, 122c) may be formed by injection molding (i.e., col. 10, lines 38-41).  The weight portion is considered to be a portion of the golf club head, as claimed. 
	As to claim 37, Hocknell details that the aft portion, which includes the crown portion, may include a mass between 10 grams and 60 grams (i.e., col. 12, lines 20-23). 	 
	As to claim 38, Hocknell shows a golf club head (42), comprising: a front portion (i.e., FIG. 3; adjacent numeral 72), a rear portion (i.e., FIG. 3; adjacent numeral 90), a toe portion (i.e., FIG. 1; adjacent numeral 68), a sole portion (64), and a heel portion (i.e., FIG. 1; adjacent numeral 60); a first piece made of a first material having a first material density (i.e., FIG. 7; face component 60 serves as a first piece made of a first material having a first density; col. 7, line 60 through col. 8, line 13), the first piece is separately formed and defines at least a portion of the front portion and defines at least a forward portion of the toe portion and the heel portion (i.e., FIG. 7 shows first piece 60 as a separate piece and forming portions of the heel and toe portions); a second piece made of a second material having a second material density (i.e., FIG. 7; aft body 61 serves as the second piece made of a second material having a second density; col. 8, lines 22-43), the second piece is separately formed and defines at least a portion of the rear portion and defines at least a second piece of the toe portion and the heel portion (i.e., FIG. 7 shows second piece 61 as a separate piece and forming portions of the rear and the heel and toe portions); and a weight (i.e., FIG. 7, elements 122a, 122b and 122c collectively define a weight) made of a third material having a third material density greater than both the first material density and the second material density (i.e., col. 10, lines 5-13), the weight is attached to the portion of the rear portion defined by the second piece (i.e., FIG. 14A shows the weight attached to second piece 61); wherein: the first material density is greater than the second material density and greater than a density of the sole plate (i.e., compare the materials for the first piece or face component 60 versus the material for the second piece or aft-body 61 vs. a consideration that the sole plate is made of metallic or non-metallic material; col. 7, line 60 through col. 8, line 43; col. 9, lines 30-35); and a sole plate (95) attached to the second piece (61) at the sole portion (64) of the golf club head; a moment of inertia of the golf club head about a CG z-axis is between about 2,000 g-cm2 and about 14,000 g-cm2 (i.e., col. 13, lines 11-13); a moment of inertia of the golf club head about a CG x-axis is between about 1,000 g-cm2 and about 10,000 g-cm2 (i.e., Hocknell incorporates United States Application Serial No. 09/796,951 by reference thereto, wherein the ‘951 application discloses TABLE 2 and includes an Ixx value of between 1241 g-cm2 and 2904 g-cm2); and a moment of inertia of the golf club head about a CG y-axis is between about 1,000 g-cm2 and about 10,000 g-cm2 (i.e., col. 13, lines 15-19);  the first material is a metal material (i.e., col. 7, line 60 through col. 8, line 13); and the second material is selected from the group consisting of aluminum and a polymer material (i.e., col. 8, line 22-27). 
	Hocknell lacks an explicit disclosure of the second piece comprises an upper opening configured to receive a crown portion made of a carbon-fiber reinforced polymer; the crown portion is directly secured to both the first piece and the second piece.  Lin teaches, in an analogous golf club head, a hollow wood-type club head in which a first piece or first body member (10) is made of a first material having a first density and in which a second piece or second body member (22) is made of a second material having a second density, wherein the second piece includes an opening which is covered by a composite crown portion (21).  See FIG. 1 and paragraph [0020] in Lin.  The arrangement in Lin produces a lightweight club head that is easy to manufacture and provides an enlarged sweet spot area.  See paragraphs [0009, 0034] in Lin.  Further, Lin expounds on the relative ease with which the center of gravity may be relocated in view of the manufacturing process involved with pressing, assembling and shaping of the composite and metallic body (20).  See paragraphs [0004, 0005, 0034 and 0035] in Lin.  In addition, Lin obviates the use of a carbon-fiber polymer material for use in the crown portion (i.e., col. 7, lines 23-33).  Here, selection of a suitable material or a specific, known composite material based upon the properties of a known composite would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention. See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).  In view of the publication to Lin, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Hocknell by providing an upper opening in the second piece such that a portion of the crown may be configured to include composite material, with there being a reasonable expectation of success that replacing a portion of the crown material with an insert of lighter density and/or mass would have enabled the club head designer to relocate and/or redistribute club head mass to other areas in order to alter the location of the center of gravity so that the playing characteristics of the club head would have been improved.  Using the teachings of Lin to assemble the club head aft portion in Hocknell as a body member that includes an upper crown opening that is subsequently fitted with a composite material would simply have involved using another common assembly technique for construction of the hollow body wood-type club head.  That claim 38 further requires that the crown portion is “directly secured to both the first piece and the second piece” relates more to the method of making the product.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claims is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP 2113.  Here, Lin obviates construction of a crown portion that is directly secured to the first and second pieces of the club head (i.e., FIGS. 1 and 3).  The end product in Lin provides that the crown portion is directly secured to both the first piece (i.e., the front piece or front portion of the club head) and the second piece (i.e., the rear piece or rear portion of the club head).   
	Hocknell further lacks an explicit disclosure of a CGx location is between about -5.0 mm and about 5.0 mm and a CGy location is between about 30 mm and about 50 mm, as measured from a ground center location.  Burnett teaches, in an analogous two-piece golf club head, a hollow wood-type club head in which a first piece or first body portion (31) is made of a first material having a first density and in which a second piece or second body portion (32) is made of a second material having a second density, wherein the CGx and CGy are arranged to provide a higher launch angle and higher ball speed.  See paragraphs [0058, 0060 and 0079] in Burnett.  See TABLE 1 and FIGS. 1, 2 in Burnett, wherein value CG-ZFC corresponds to the claimed “CGy” and is disclosed as 31.08 mm (Embodiment A) or 30.30 mm (Embodiment B) or 31.12 mm (Embodiment C).  Burnet also discloses value CG-XFC corresponding to the claimed “CGx” and is disclosed as -2.05 mm (Embodiment A) or -0.4 mm (Embodiment B) or -0.88 mm (Embodiment C).  In view of the teachings in Burnett, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Hocknell by locating the CGx to a location between about -5.0 mm and about 5.0 mm and to locate the CGy between about 30 mm and about 50 mm, as measured from a ground center location, with there being a reasonable expectation of success that the shifting of the CG within these claimed coordinates would have improved the performance of the club head in terms of launch angle and ball speed.  
As to claim 39, Hocknell discloses that at least the weight portion (122a, 122b, 122c) may be formed by injection molding (i.e., col. 10, lines 38-41).  The weight portion is considered to be a portion of the golf club head, as claimed. 
	 As to claim 41, Hocknell details that the aft portion, which includes the crown portion, may include a mass between 10 grams and 60 grams (i.e., col. 12, lines 20-23). 	 
	As to claims 42-43, Lin obviates the use of adhesive strips (34), that are considered to serve as pieces of “adhesive tape”.
	As to claim 44, Lin obviates the abutment of the crown portion (21) to the front portion (12).  See FIG. 1 in Lin.  The arrangement depicted by Lin, when used to modify the aft portion (61) in the club head of Hocknell to include a composite top portion that replaces upper portion (62) would have provided a near seamless transition between the front and aft portions of the club head body. 
/
/
/
/ 
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hocknell (USPN 6,471,604) in view of Lin (US PUBS 2005/0043115), Burnett (US PUBS 2006/0116218) and Evans (USPN 6,648,773). 
As to claim 19, Hocknell, as modified by Lin and Burnett, fails to explicitly show that the front portion of the golf club head comprises a recessed portion; and the golf club head further comprises a face insert received by the recessed portion.  Evans shows an arrangement in an analogous wood-type golf club head, wherein the front portion of the golf club head includes a recessed portion (33) that supports a face insert (40).  See FIGS. 8, 10 and 11A and col. 7, lines 36-46 in Evans.  In view of the patent to Evans, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Hocknell by providing a recessed portion within the opening (45) such that the face insert (72) may be seated and supported within the opening and is engaged with the perimeter portion of the club head. 

Claims 20, 21 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hocknell (USPN 6,471,604) in view of Lin (US PUBS 2005/0043115),  Burnett (US PUBS 2006/0116218), Evans (USPN 6,648,773) and Kosmatka (USPN 6,390,932). 
As to claim 20, Hocknell, as modified by Lin, Burnett and Evans, lacks wherein the face insert is made of a polymer material. Kosmatka shows it to be old in the art to provide a striking face insert with a polymer material to reduce energy impact losses (i.e., col. 2, lines 63-66; col. 3, lines 3-26; col. 4, lines 1-14; col. 6, lines 54-59; col. 7, lines 4-13). Kosmatka also cites an increase the carry distance of a struck golf ball with the incorporation of the polymer material in the striking face (i.e., col. 8, lines 10-20).  In view of the patent to Kosmatka, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Hocknell by incorporating polymer material as part of the face insert, the motivation being to achieve lower energy losses during impact between the striking face and a golf ball such that an increase in carry distance is realized.  
As to claim 21, FIGS. 10 and 11A in Evans obviate the construction of the striking face to include that the face insert (40) is partially supported by the recessed portion (33).  Similarly, the Kosmatka teaching shows an arrangement in which the striking ace insert (i.e., elements 26, 30) are supported within a recessed structure formed by the perimeter of the club head and a backing material (28), as shown in FIG. 3A.  
	As to claim 23, Kosmatka obviates the front portion comprising a face portion; the face portion including a first portion, made of a first material, and a second portion, made of a second material; and the first material is different than the second material.  Here, FIG. 3A in Kosmatka shows a front portion comprising a face portion, with at least a first material (i.e., the polymer material of insert 26 is exposed as part of the ball-striking face) and a second material that is different from the first material (i.e., insert 30 may be a polymer or a metal material). 

Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hocknell (USPN 6,471,604) in view of Lin (US PUBS 2005/0043115), Burnett (US PUBS 2006/0116218) and Gibbs (USPN 7,101,289).  
As to claim 33, Hocknell, as modified by Lin and Burnett, lacks that the Ixx value of the golf club head is at least 3,500 g-cm2 and the Izz value is no less than the Ixx value.  Gibbs teaches that the Ixx may range from about 1,500 g-cm2 to about 3,800 g-cm2, with an Izz value of greater than 3,500 g-cm2 (i.e., col. 11, lines 24-32).  Thus, Gibbs clearly contemplates an arrangement in which the Ixx value of the golf club head is at least 3,500 g-cm2 and the Izz value is no less than the Ixx value.  Here, in view of the teachings in Gibbs, the modification of the device in Hocknell to include a higher Ixx value, with the Izz value no less than the Ixx value, in order to maintain a higher resistance to club head twisting during off-center impacts and to improve the overall stability of the club head would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention. 

Claims 36 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hocknell (USPN 6,471,604) in view of Lin (US PUBS 2005/0043115), Burnett (US PUBS 2006/0116218), and further in view of Breier (USPN 8,640,592). 
As to claims 36 and 40, Hocknell in view of Lin and Burnett does not explicitly teach that the crown portion is made of an injection molded material.  Here, the crown portion secured directly to both the first and second pieces of the club head was shown to be obviated by the Lin teaching.  Lin makes use of hot-press molding and does not explicitly discuss injection molding.  
Breier obviates the use of injection molding techniques for forming the crown portion (i.e., see paragraph [0051]).  Here, the use of an injection molding operation instead of a hot-press molding operation to manufacture the crown portion in Lin would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention, as such a modification would simply have involved the substitution of one known technique for another commonly used technique to achieve the same purpose (i.e., using a readily-available and known technique for forming a composite crown portion).  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 

Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fig. 5 in Kumamoto (‘723);
Fig. 4 in Galloway;
Fig. 5 in Rennie;
Figs. 1, 2 in Hayase;
Fig. 3 I Chao;
Fig. 5 in Kouno;
Fig. 5 in Nakano;
Fig. 8A, 10A in Kumamoto (‘487); 
Fig. 1 in De Shiell;
Fig. 14 in Reyes;
Fig. 2 in Chen;
Fig. 1 in Takeda.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Specifically, applicant’s amendments to the claims to further require that the crown portion is directly secured to both the first and second pieces along with the requirement that the crown portion is directly secured with an adhesive tape and also requiring that the crown portion abuts a rear portion of the first piece necessitated the new grounds of rejections.   Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711